      Case 1:03-md-01570-GBD-SN Document 4295 Filed 12/20/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        12/20/2018


In re:
                                                                        03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                       ORDER


-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On July 10, 2018, the Court established procedures to govern all newly filed claims

against the Kingdom of Saudi Arabia (“Saudi Arabia”) and the Islamic Republic of Iran (“Iran”).

ECF No. 4045. Recently, the Court has been informed by the Clerk of the Court that the parties

are filing complaints without following the proper administrative procedures. To manage the

influx of new cases, the parties are directed to work amicably with the Clerk of the Court and to

follow their instructions. The Court highlights the following guidelines for the parties’ review.

         First, party names must not be written in ALL CAPS. When entering a party name as part

of the case opening procedures, you must enter the full last name, full first name, and full middle

name (or initial) in the designated fields. Do not write the names in all capital letters.

         Second, for any party that is bringing claims individually (that is, for injuries that are

personal) and on behalf of an estate, that party’s name must be entered twice. When opening a

new case on the CM/ECF System, a party will be prompted to enter information on a “Party

Information” screen. Thus, on this screen page, the party should indicate on the “Party text”

dialogue box that the plaintiff is proceeding “Individually.” Once this page is completed, the

party should click “add party” to include the claims of the estate. Here, the estate representative

should enter his or her full name as described above (even if that representative has already been
     Case 1:03-md-01570-GBD-SN Document 4295 Filed 12/20/18 Page 2 of 2



entered as a party for individual claims). On the “Party Information” screen, the party should

write in the “Party text” dialogue box that the plaintiff is proceeding as the

“Administrator/Administratrix of the Decedent’s Estate” or as the “Executor/Executrix of the

Decedent’s Estate,” as appropriate. To be clear, a caption in which a plaintiff appears in both

capacities should have the party’s name twice:

               John T. Doe, Individually;

               John T. Doe, As Administrator of the Estate of Jane S. Doe.

       Third, under the July 10 Order, no more than 100 plaintiffs, including estate plaintiffs,

may be included in a single short form complaint. ECF No. 4045, at 3, 4. Each entry — that is,

the first entry where the plaintiff proceeds individually, and the second entry where the plaintiff

proceeds on behalf of a deceased person — counts towards the 100-plaintiff cap imposed by the

July 10 Order. This rule is a necessary measure for the Clerk of Court to manage this complex

MDL docket. This 100-plaintiff cap further applies to any newly filed cases.

SO ORDERED.




DATED:         December 20, 2018
               New York, New York




                                                  2
